PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 7,803,092
Issue Date: ~Issue Date-
Application No. 12/139,108
Filing or 371(c) Date: 13 Jun 2008
For: FITNESS DEVELOPMENT SYSTEM HAVING AN EXERCISE CHAMBER WITH AN INCLINED FLOOR

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.378(b), filed June 8, 2022, and resubmitted on June 10, 2022, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above-identified patent issued on September 28, 2010. The grace period for paying the maintenance fee due at 7.5 years expired on September 29, 2018. 

Petitioner has met the requirement for the Office to accept the delay payment of the 7.5 year maintenance fee as unintentional. Petitioner has paid the $940 maintenance fee due at 7.5-year maintenance fee and the $525 petition fee. Petitioner has made an appropriate statement of unintentional delay and provided a sufficient explanation of the extended period of delay to support a conclusion that the entire delay was unintentional.  

The petition under 37 CFR 1.378(b) is GRANTED.

The 7.5-year maintenance fee is accepted and the above-identified patent is reinstated as of the mail date of this decision.

The Office reminds petitioner that period for payment of the 11.5-year maintenance fee with a 6-month surcharge began on March 29, 2022, and ends on September 28, 2022. Petitioner must pay the 11.5-year maintenance fee and the 6-month surcharge on or before September 28, 2022, to avoid expiration of the patent.




Telephone inquiries regarding this decision may be directed to the undersigned at (571) 
272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET